Fourth Court of Appeals
                                        San Antonio, Texas
                                                April 14, 2021

                                            No. 04-21-00099-CV

                                   IN RE Catalina SALAZAR, Relator

                                            Original Proceeding 1

                                                   ORDER

        Relator’s petition for writ of mandamus and motion for temporary relief are DENIED. This
order replaces this court’s administrative order of March 25, 2021.

        It is so ORDERED on April 14, 2021.



                                                                      _____________________________
                                                                      Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2021.

                                                                      _____________________________
                                                                      Michael A. Cruz, Clerk of Court




This proceeding arises out of Cause No. 17-0846-CV, styled Garza v. Salazar, pending in the 25th Judicial District
1

Court, Guadalupe County, Texas, the Honorable Jessica Crawford presiding.